--------------------------------------------------------------------------------

EXHIBIT 10.1


THIS AGREEMENT made and entered into as of December 1,  2013 between the
CONNECTICUT NATURAL GAS CORPORATION, located in East Hartford, and Rocky Hill,
Connecticut and any satellite locations (hereinafter called the "Company" or
"Employer"), and CONNECTICUT INDEPENDENT UTILITY WORKERS, LOCAL 12924
(hereinafter referred to as the "Union").


WITNESSETH:
That for the purpose of facilitating the peaceful adjustment of matters relating
to wages, hours, and working conditions that may arise from time to time and the
promoting of harmony and efficiency to the end that the employees and the
Company and the general public may be benefited, the Company and the Union agree
with each other as follows:




ARTICLE I
Scope of Agreement
SECTION 1. The execution of this Agreement on the part of the Employer, shall
cover all employees of the Employer, represented by the Union at the time of
certification of the National Labor Relations Board.


The operations covered by this Agreement shall constitute a single bargaining
unit.


SECTION 2. Employees covered by this Agreement shall be construed to mean those
employees working in classifications set forth in the Wage Schedule of this
Agreement, or any supplement hereto (including the Agreements attached hereto as
Supplements), or any other classifications mutually agreed on by the parties
during the life of this Agreement.


The employees to whom this contract applies are all full-time and regular
part-time production and distribution and commercial office (customer
accounting) employees, including meter readers, and operations dispatchers,
employed by the Employer at its East Hartford, and Rocky Hill, Connecticut
facilities, excluding general accounting division employees, sales department
employees, executives, secretaries to executives and guards, professional
employees and supervisors as defined in the National Labor Relations Act.


It is understood that supervisors will not perform any work that is assigned to
employees covered by this Agreement except for the purpose of training,
demonstration, safety education, or emergencies.


1

--------------------------------------------------------------------------------


The Union will see to it that its members individually and collectively perform
loyal and efficient work and service and use their influence and best efforts to
protect the property of the Company and the Company's interest and cooperate
with the Company and all its employees in promoting and advancing the welfare of
the Company and its service at all times. The Company will cooperate with the
Union in its efforts to promote harmony and efficiency. The Company and the
Union agree to cooperate in implementing Company Conservation programs with the
goal of encouraging customers to conserve energy.


SECTION 3.   MANAGEMENT RIGHTS: The Direction of the employed personnel
including the right to hire, to suspend, or discharge for proper cause, to
transfer (employees to other employment covered by this Agreement), promote, or
demote, and the right to relieve employees from duty because of lack of work, or
for other legitimate reasons is vested exclusively in the Company, provided that
this will not be used for the purpose of discrimination against any employee. In
exercising these rights, the Company will act in accordance with the provisions
of this Agreement.


SECTION 4. Any employee member of the Union acting in any official capacity
whatsoever shall not be discriminated against for his/her acts as such officer
of the Union so long as such acts do not interfere with the conduct of the
Employer's business, nor shall there be any discrimination against any employee
because of his/her Union membership or activities.


SECTION 5. The Employer shall not discharge nor suspend any employee without
just cause, but with respect to discharge or suspension, shall give at least one
(1) reminder notice of the complaint against such employee to the employee in
writing, and a copy of same to the Union, except that no reminder notice be
given to any employee before he/she is suspended or discharged, if suspension or
discharge is for just cause. The disciplinary steps as herein provided shall
remain in effect as follows:
 
·
oral reminder:
 nine (9) months;
·
written reminders:
 twelve (12) months;
·
decision-making leaves:
(1 working day unpaid), Two (2) years

 
Each disciplinary action  shall be removed from the employee's personnel file
after the designated time has been reached without further infraction and
retained in a separate file for a period equal to three years. Discharge must be
by proper written notice to the employee and the Union. Any employee may request
an investigation as to his/her discharge or suspension. Should such
investigation prove an injustice has been done to any employee, he/she shall be
reinstated.


Appeal to the grievance procedure from discharge, suspension, or reminder
notices must be processed in accordance with Article VII, Section 3.


SECTION 6. This Agreement shall be binding upon and shall inure to the benefit
of the parties hereto and their respective successors and assigns.
2

--------------------------------------------------------------------------------


The Employer agrees to require any successor or assign to comply with the
provisions of this Agreement for its remaining term without reduction of any of
the wage rates, benefits, or working conditions contained herein. Upon agreement
by the successor or assign to assume the obligations of this Agreement, the
Employer shall have no further obligation hereunder to the Union or to the
employees covered by this Agreement.


SECTION 7. The Employer agrees to grant the necessary and reasonable time off,
without discrimination or loss of seniority rights, to any bargaining unit
member designated by the Union to attend a labor convention or serve in any
capacity on other official Union business. The time off will be paid as UBA
(Union Business Authorized) and billed to the Union monthly. The Union agrees to
provide notice specifying the length of the time off. The Union agrees that, in
making its request for time off for Union activities, due consideration shall be
given to the number of members affected in order that there shall be no
disruption of the Employer's operation due to lack of available employees. The
Company agrees not to be arbitrary or capricious in denying any such request.
Time off for grievance investigations or meetings with management will continue
to be paid as UBD (Union Business Department), except where such activity
involves the participation of Human Resources representatives, in which case it
will be paid as UBI (Union Business Industrial Relations). In neither case will
such time be billed to the Union. 


SECTION 8. Any Employee desiring a leave of absence from his/her employment
shall secure written permission from both the Local Union and Employer. The
maximum leave of absence shall be for thirty (30) calendar days or such time as
provided by law and may be extended for like periods.  Permission for extension
must be secured from both the Local Union and Employer. During the period of
absence, the employee shall not engage in gainful employment.  Failure to comply
with this provision shall result in the complete loss of seniority rights for
the employee(s) involved.  Inability to work because of proven sickness or
injury shall not result in the loss of seniority rights.


SECTION 9. Any member of the Union employed in any official capacity by the
Union shall not lose his/her seniority with the Company. At any given time, no
more than one employee of the Company may be permanently employed by the Union
which represents CNG employees under this agreement, in an official capacity,
locally or nationally.  That employee shall, upon being relieved of their
official position with the Union, if within a period not exceeding six (6) years
from the date on which they leave the Company, be entitled to be reinstated in
the position they held at the time of taking such official position with the
Union or a comparable position, and shall be entitled to their full seniority
rights as though they had been employed by the Company continuously.


Any employee who accepts an elective municipal or state office shall be granted
an unpaid personal leave of absence for not more than two (2) consecutive terms
of such office.  Upon reapplication for his/her original position at the
expiration of such term or terms of office, he/she shall be reinstated to
his/her original or a similar position with
3

--------------------------------------------------------------------------------

equivalent pay and accumulated seniority, unless the employers' circumstances
have so changed as to make it impossible or unreasonable to do so.
4

--------------------------------------------------------------------------------


ARTICLE II
Membership, Security, and Check-off
SECTION 1. It shall be a condition of employment that all employees of the
Employer covered by this Agreement, who are members of the Union in good
standing on the effective or execution date of this Agreement, shall remain in
good standing.


It also shall be a condition of employment that all employees hired on or after
its effective or execution date, whichever is later, shall on the sixth (6)
month following the beginning of such employment become and remain members in
good standing in the Union.


Good standing for the purpose of this Agreement shall be interpreted to mean the
payment or tender of Union initiation fees and monthly dues uniformly required
as a condition of acquiring or retaining membership in the Union. 


Individuals hired as temporary under Article VI, Section 1 who after working six
(6) cumulative months over a five (5) year period will be required to pay
monthly Union dues, will be moved to the bottom of the classification to which
they were hired, and will progress through the classification as described in
Article III, Section 3b. Such temporary employees will not become eligible for
the benefits afforded under this Agreement and will not be required to begin
payment of the initiation fees, until such time as the Company, in its
discretion, hires him/her as a regular employee. In the event of hiring,
seniority would commence as of the date he/she was moved to the bottom of the
classification to which they were hired. Summer temporary help working between
June through August and temporary employees working to hold jobs open for sick
employees are not included.


SECTION 2. The Employer agrees to deduct from the pay of all members covered by
this Agreement where written authorization is furnished by the Local Union, the
dues, initiation fees, and/or uniform assessments of the Local Union having
jurisdiction over such employees and agrees to remit to said Local Union all
such deductions prior to the end of the month for which the deduction is made.
Where laws require written authorization by the employee, the same is to be
furnished in the form required.


Where an employee who is on check-off is not on the payroll during the week in
which the deduction is to be made or has no earnings or insufficient earnings
during that week or is on leave of absence, the employee must make arrangements
with the Local Union to pay such dues in advance.


The Employer will recognize authorization for deductions from wages, if in
compliance with state law, to be transmitted to the Local Union or to such other
organizations as the Union may request if mutually agreed to. No such
authorization shall be recognized if in violation of State or Federal law. No
deduction shall be made which is prohibited by applicable law.


5

--------------------------------------------------------------------------------


The Union shall indemnify and save the Company harmless against any claims,
demands, suits or other forms of liability that may arise out of or by reason of
action taken with the above provisions of this Article of the Agreement or in
reliance on any authorization furnished to the Company in connection therewith.


ARTICLE III
Hours & Wages
SECTION 1. The normal work week shall consist of five (5) consecutive days of
eight (8) consecutive hours in each day, except for time scheduled for lunch
period and two (2) fifteen (15) minute breaks. A working day (for purposes of
giving notice) is Monday through Friday where the employee is scheduled to work,
excluding holidays. The standard lunch period in the Distribution Department is
from 12:00 Noon to 12:30 P.M.  Work requirements may require occasional changes,
but under all circumstances, lunch will be allowed between 11:30 A.M. and 1:30
P.M., or the employee will be paid through lunch. If the Company finds it
necessary to schedule shifts of greater than eight (8) hours per day up to a
maximum of ten (10) hours, whereby overtime would not be paid beyond eight (8)
hours in a day, such shifts being filled on a voluntary basis by seniority and
qualifications, it will discuss such change with the Union; the Union shall not
be arbitrary or capricious in disagreeing with the Company's request. If no
agreement is reached, the Company can put into effect such changes. Only those
employees hired after December 1, 1987 will be required to fill such shifts if
not already filled on a voluntary basis.  The hours outlined above, apply to all
employees, except for those Customer Service field employees, Fitter Division
field employees, and Distribution field employees covered by the 2001 Lunch
Settlement Agreement. Effective the first pay period of July 2014, employees
will be paid on a bi-weekly basis. Employees will be offered a payroll advance
prior to the transition to bi-weekly payments.


SECTION 2. Any work over eight (8) hours in one (1) day except as stated under
Section 1 above, or forty (40) hours in any one payroll week shall be paid as
overtime at the rate of time and one-half (1 ½). However, time and one-half (1
½) shall not be paid for work over eight (8) hours in any day where an employee
requests and it is agreed by the Company to schedule two (2) shifts or parts
thereof on any one (1) day in order that such employees may obtain more
consecutive and convenient days off. The Company agrees not to be arbitrary or
capricious in denying a shift swap.  Call outs paid at the four (4) hour
straight time rate as provided in Section 4 below will be added to the overtime
list as two and one-half (2 ½) hours of overtime. The emergency and overtime
work shall be distributed equally among the qualified employees so far as
practicable. No employee shall be deprived of his/her customary work because of
such overtime.


The existence of different overtime assignment procedures (by agreement with the
Union) in different Departments will not be used by the Union to suggest the
Company violated its obligation under Article III, Section 2 to assign overtime
work equally, so far as practicable. Employees who are on active discipline for
attendance who call in sick during the week will not be paid overtime for work
performed on a Saturday until such
6

--------------------------------------------------------------------------------


time as the 40 hour requirement has been met. Overtime Status Lists will be
posted in each Department and will be renewed every January 1.


SECTION 3. The minimum and maximum rates paid for the various classifications of
jobs shall be as appears in the Wage Schedule, attached hereto, and will not be
changed by the Company without notice to and agreement with the Union.


The Company will maintain a complete list of the most current version of each
classification contained in the Wage Schedule of the Agreement. The Company will
make such list available to the Union upon written request or upon modification
of a classification.  Additionally, the Company will provide the Union in a
timely manner with any job description which is the subject of discussion
between the Company and the Union and any new classifications which may be added
to the Wage Schedule during the life of the Agreement.



a. In the event the Company institutes a new job classification or any new mode
of operation, or new machinery, or office equipment within the bargaining unit
that would warrant an increase in the rate of the job, the Company and the Union
will negotiate to establish a pay rate, and name classification for any job. If
the parties disagree on the rate, the Company may put the rate into effect and
the matter can be subject to the grievance and arbitration procedure. If the
arbitrator rules in favor of the Union, the rate will be paid retroactive to the
date the changed job was put in effect.  The Company agrees not to raise
timeliness issues when the cumulative effect of additional duties in a job
classification is grieved.  A list of additional duties shall be maintained and
shared among the parties.




b. The Company will review employees' performance of their work each six months
before granting an increase, until the employee has reached the maximum of
his/her job grade. Should an increase be withheld at that time, the employee and
the Union will be notified of the reasons. In the event the Company issues an
unsatisfactory appraisal (less than 2.0) and a wage progression increase is
denied, the employee will be eligible for re-evaluation in six (6) months.  The
Union may grieve the unsatisfactory appraisal under Article VII.  When an
employee achieves proficient1 performance, normal progression through job
classifications listed in the Wage Schedule of this Agreement is 36 months.

 
Employees will automatically receive their incremental increase on the date due
if the supervisor does not complete the job performance review within 30
calendar days of each six month anniversary period.  The amounts of the
incremental increases are shown on the chart in the Appendix of this Agreement.
7

--------------------------------------------------------------------------------


Step increases can be accelerated for superior performance by mutual agreement
between the Company and the Union.


1 Proficient Performance is an appraisal of 2.0 or above
 
Exceptions to this progression are listed below:

1 . Distribution Fitter B:

24 months progression to Distribution Fitter A.

2. Service Representative C:

18 months progression to Service Representative B.

3. Service Representative B:

18 months progression to Service Representative A.

4. Service Representative A:

24 months progression to the top of the rate with training for dual fuel/high
input burners and air conditioning.

5. Storeroom Attendant B: 24 months progression to Storeroom Attendant A.

6. Chief Storeroom Attendant: 24 months progression to top of rate.

7. Engineering Technician:

36 months progression to the top of Engineering Technician, then move to 24
month step of Senior Engineering Technician.

8. Senior Engineering Technician:

18 months progression to the top of Senior Engineering Technician.

9. Pipe Fitter A/B: 18 months progression to the top of Pipe Fitter B;

18 months progression to the top of Pipe Fitter A.

10. Regulator Technician A/B:  18 month progression to top of Regulator
Technician B rate; then 18 months to top of Regulator Technician A rate.

 
SECTION 4. An employee called after his/her scheduled shift hours to work on any
emergency by a responsible authority of the Company shall receive as
compensation not less than four (4) hours straight time pay. If however such
call does not result in the employee reporting to a job site, he/she shall
receive no less than one (1) hour of pay at time and one half (1.5) in lieu of
the four (4) hour straight time pay. An employee called to report to work less
than ten (10) hours prior to the starting time, will be paid up to thirty (30)
minutes to report to work.


Employees called shall call in for further emergency work before going home if
the first assignment is finished within the respective minimum guaranteed
period. Any further like emergency assignment within said period shall be deemed
part of the original call out.


The Company will utilize any and all qualified available voluntary employees
before requiring mandatory department wide overtime. An employee may refuse
mandatory overtime due to non-availability of alternate care for a minor child
under the age of sixteen (16), which may require documentation.
8

--------------------------------------------------------------------------------


SECTION 5. Employees “on call” will be paid one and one-half (1½) hours of pay
per weekday and two and one-quarter (2¼) hours of pay on Saturdays and
Sundays.   An employee "on call" who goes out on an emergency call shall also
receive compensation for such emergency work as hereinafter provided. All
employees, under the age of forty-eight (48), hired or who bid into the
Distribution Division on or after December 1, 1985, who are qualified, will be
"on call". The present minimum of sixteen (16) employees will continue in
effect.


SECTION 6. (a) Street Division employees will not be required to lose normal
daytime work because of stormy weather.  Only that outside work which is of an
emergency nature will be done on such days; otherwise, the Street Division
employees will be provided inside or other employment primarily related to the
Street Division operations.  The Company may seek and the Union will cooperate
in soliciting volunteers for non-Street Department work. If, however, there
should be two (2) consecutive working days of stormy weather, and there is no
further work related to the Street Division operations, the Company may assign
them to other employment deemed essential by the Company.


(b) In the event of a weather emergency declared by the Governor, the Company
will determine which classifications and employees are required to work.
Employees who are not required and who are released by their supervisor or an
authorized Company representative will be paid for the balance of the scheduled
workday, provided they reported to work, or who were instructed by their
supervisor or by a General Announcement issued by the Company, declaring a
weather emergency and instructing employees not to report to work due to the
weather emergency.  Consistent with past practice employees who are required to
work must report to work at the beginning of their shift and remain at work for
all scheduled hours.  Employees who work all scheduled hours during a weather
emergency will later receive an equal amount of paid time off as approved by the
Company.
 
Essential Functions
Department
 
Employees
 
 
 
Service
 
All
Dispatch
 
All
Distribution
 
All (excluding Inst. Inspectors and Tool Maint.)
Markout/Survey
 
All
LNG
 
All
Garage
 
1
CRC
 
4 (volunteers by seniority)
Store Room
 
1
Meter Shop
 
0
Engineering
 
0
Billing/Credit
 
0
Building Maintenance
 
0



9

--------------------------------------------------------------------------------


SECTION 7. All employees when scheduled to work on the evening shift shall be
paid at the basic rate for the job plus a premium of six percent (6%) of the
employee's base pay rate. A regularly scheduled evening shift shall not start
prior to 12:00 noon, and for ten (10) hour shifts not before 10 a.m.


All employees who are scheduled to work on a Saturday as part of their regularly
scheduled shift will receive a 6% base pay rate premium irrespective of their
hours of work.


Such premiums, or shift differential pay, shall apply to time allowed for
sickness, accident, vacation, or holidays to employees assigned to permanent
shifts.


When an employee is scheduled to work on Sunday, and work is performed, time and
one-half (1½) shall be paid for such scheduled hours worked. Under this
provision, any vacation or sick time shall be paid at the employee's basic
hourly rate.


SECTION 8. The Company agrees that there will be no change in the regularly
scheduled shifts and shift hours during the term of this Agreement without
notification to, and discussion with, the Union at least ten (10) working days
prior to the effective date thereof.


A definite reporting time and place shall be established by the Employer and the
Union covering all employees. If the Employer necessitates a change in a new
permanent reporting place, it shall be discussed by the Employer and the Union
in advance of implementation.


The Union shall not arbitrarily or capriciously disagree that the Company may
necessitate such change. If no agreement is reached, the Company can put into
effect such changes, subject to the grievance and arbitration procedure as
spelled out in this Agreement.


In the event a change in the regularly scheduled hours or shifts becomes
necessary, the following procedure shall apply:


The senior employee in the classification shall be given the first choice, and
should he or she refuse, then the Company shall go down the seniority list.
Should no senior employee accept the change of hours or shifts, then the person
or persons with least seniority shall be assigned.


Service Representatives qualified for shift schedule coverage include employees
in Service Representative A and B classifications. 


If a temporary shift change is required because of absence of an employee, the
Company will give three (3) working days notice to the junior qualified employee
that he/she will be required to fill the vacant shift if no volunteers are
available. The
10

--------------------------------------------------------------------------------


Company will cover the three (3) working day period by overtime, first by
volunteers and then by junior qualified employees.


Employees affected by shift changes who advise their supervisors that such
change will affect their ability to meet their child care responsibilities will
be given up to twenty (20) additional working days to meet their shift coverage
requirements. In such event, the Company will attempt to fill the shift
temporarily on a voluntary basis, prior to assigning the shift to the next
junior qualified employees.


SECTION 9. Two (2) employees presently performing commercial and industrial
service work shall continue with this as their primary assignment until death,
retirement, incapacity, or until they bid out of the assignment. In the event of
any of these conditions, the Company will post the vacancy. Commercial and
industrial work in excess of the two (2) employees will be distributed among
employees in the Service Representative classifications.


SECTION 10. A. An employee bidding to a higher pay classification shall receive
a minimum increase of twenty-five cents ($.25) per hour up to the top of the
rate.


B.   An employee bidding to a lower pay classification will receive the rate
equivalent to the maximum of the lower grade, except for progressive job
classifications where they will receive the Max rate for the “B” job
classification and progress upward in accordance with the Wage Schedule.  The
only exception will be for employees who have previously held the position bid;
they will receive the top of the “A” rate or, the equivalent step in the rate if
they were not at the top, unless the job has substantially changed. An employee
bidding to an equal classification will maintain their rate of pay.


SECTION 11. An employee temporarily assigned by supervision to a higher paying
job will receive the rate of the employee whom he or she replaces for that day.
Coverage for coffee breaks, lunch periods, and answering telephones is not to be
considered an assignment under this section. In the event an employee is
assigned by supervision to perform work in a higher classification, he or she
shall receive the mid-point of rate range or one dollar ($1.00), whichever is
higher, up to the rate range maximum of the classification for that day.


A street department employee temporarily upgraded to a Chief Distribution Fitter
will receive a minimum of one dollar ($1.00) per hour when upgraded.
 
A.
If an employee is unable to perform the essential functions or fundamental
duties of his/her job and is transferred to a job where he/she is able to
perform the duties, his/her current rate of pay, if higher than his/her new job
rate, will be red-circled and the employee will not receive any general increase
until the rate of the new job catches up to his/her red-circled rate.



B.
If the Company transfers an employee or an employee bids to another job because
of work reduction or other reasons including job elimination, and if the



11

--------------------------------------------------------------------------------


employee's rate is greater than the rate of the new job rate, his/her rate will
be red-circled until such time that the employee is transferred or bids out of
that job into another job. The employee will receive all general rate increases.
 
Under paragraph A, transferred employees with twenty (20) or more years of
service will be red-circled no more than three (3) job rates below their former
job rate, and employees with thirty (30) or more years of service will be
red-circled no more than one (1) job rate below their former job rate. The
Company will give the Union ten (10) working days notice of such transfers.


Transfers under section B due to work reductions, job elimination, and "other
reasons" as stated in this Section will be made by seniority and will adhere to
the bumping procedures described in Article VI of the Agreement. In the event of
a work reduction employees who have been displaced from a position shall be
returned to their formerly held position when such becomes available within a
thirty (30) month period, by order of seniority. Returned employees who were at
the top of their rate will return to work at the top of the current rate range.
Similarly, returned employees who were below the top of the rate range will
return at the same percentage of the current rate range as the percent of the
rate range they had achieved when they were transferred. Employees who elect not
to return to their formerly held position shall be awarded the current position
at the same step as previously held in their former position and Labor Grade for
the chosen position.


An employee temporarily assigned to perform work in a lower-rated classification
shall retain his or her regular rate of pay.


ARTICLE IV
Vacations
SECTION 1. All employees of the Company to whom this contract applies who shall
have completed six (6) months of continuous service between April 1 and November
1 shall receive one (1) week vacation with pay.


SECTION 2. All employees of the Company to whom this contract applies who shall
have completed one (1) year of continuous service between April 1 and November 1
shall receive two (2) weeks vacation with pay.


SECTION 3. All employees of the Company to whom this contract applies who shall
have completed five (5) years of continuous service between April 1 and November
1 shall receive three (3) weeks vacation with pay.


SECTION 4. All employees of the Company to whom this contract applies who shall
have completed ten (10) years of continuous service between April 1 and November
1, shall receive four (4) weeks vacation with pay.


12

--------------------------------------------------------------------------------


SECTION 5. All employees of the Company to whom this contract applies who shall
have completed twenty (20) years of continuous service between April 1 and
November 1 shall receive five (5) weeks vacation with pay.


SECTION 6. The third (3rd), fourth (4th), and fifth (5th) weeks of vacation
periods may or may not be consecutive to each other, or to the first two (2)
weeks, depending upon the requirements of the Company.


SECTION 7. No vacation payment shall be made to any employee who terminates
employment for any reason other than death or retirement prior to April 1 of the
vacation year.


SECTION 8. Employees entitled to vacation will receive straight time pay.
Collectors on an hourly and bonus basis will be paid, exclusive of overtime
earnings, the average weekly earnings of the four (4) week marking period in the
month of June as a vacation allowance.


SECTION 9. The Company shall endeavor to provide vacations at the time selected
by the employee. All requests for vacation time must be made by February 1 and
the Company will grant vacation time and post the vacation schedule prior to
March 1.  Any subsequent vacation requests/changes will be filled by seniority
on a first come first served basis.  A prime week is any week in which minimum
Departmental staffing requirements have been reached.  Employees granted prime
weeks may only reschedule by mutual agreement of the Company and the Union.   In
no event will vacations be extended beyond the calendar year in which the
employee becomes qualified, except in cases where an employee on a Worker’s
Compensation injury/illness at the end of the year has a balance of unused
vacation time.  In this case, the unused vacation time will be carried over to
the following year or paid as a lump sum at the Company’s discretion.
 
Any vacation time used between January 1st and March 1st will be selected on a
first come – first served basis. Seniority will prevail whenever two or more
employees apply on the same day for a particular week or day(s) and such time
will not be considered priority weeks or days.
 
Seniority will prevail in the assignment of vacation time.  Vacation time will
be selected first by priority 1st and 2nd weeks; then by 3rd, 4th, and 5th
weeks, then by prescheduled individual days, including floating holidays.  Any
“changed” days will then be selected on a first come – first served basis. 
Seniority will prevail whenever two or more employees apply on the same day for
a particular day or days.


During the initial selection process, employees with four (4) or more weeks
vacation can use their seniority to select their fourth (4th) and fifth (5th)
vacation weeks and can bump an employees' selection of a third (3rd) week.


13

--------------------------------------------------------------------------------

All employees will be allowed to take one (1) week of their vacation in days
(except that in Customer Service days will be scheduled between April 1 to
August 31, with management discretion outside that period), if their selection
of days does not force another employee to move their weeks vacation.  The days
selected will take place after all employees who have submitted their vacation
requests prior to February 1 have selected their full weeks vacation.


The Company recognizes that employees may request emergency vacation time and
agrees not to be arbitrary or capricious in denying such requests.


SECTION 10. Employees whose vacations are scheduled for one (1) of the weeks in
which a paid holiday occurs in the regularly scheduled work week, will be given
another day off with pay in the calendar year, or a day may be added to the
vacation schedule, if mutually agreed upon.


SECTION 11. In the event an employee is confined because of sickness or injury
during this vacation period, such period of confinement shall revert to sick
time and his/her vacation shall be allowed after his/her return to work.  If
such employee is confined because he/she was engaged in the employ of another
employer, then the provision of this section will not apply.


ARTICLE V
Holidays
SECTION 1. The following holidays will be observed:



· New Year's Day

· Martin Luther King’s Birthday

· President’s Day

· Memorial Day

· Independence Day

· Labor Day

· Thanksgiving Day

· Friday after Thanksgiving

· Christmas Eve Day

· Christmas Day



These holidays are to be strictly observed, and only work of a necessary or
emergency nature is to be performed.  Employees will continue to receive two and
one-half (2.5) floating holidays.


Vacant holiday shifts in the Customer Service Department shall be covered by the
holiday shift coverage schedule as determined in January of each year. 


SECTION 2. When any of the holidays in Section 1 occur on Saturday, such
holidays will be observed on the preceding Friday, except for shift employees
whose assigned schedule includes Saturday, in which case Saturday will be the
observed holiday for
14

--------------------------------------------------------------------------------


these shift employees. An employee who works either Friday or Saturday or both
will be paid at the rate of time and one-half (1½) for the hours worked on these
days. When any of the holidays in Section 1 occur on Sunday, such holidays will
be observed on the following Monday except for shift employees whose assigned
schedule includes Sunday, in which case Sunday will be the observed holiday for
these employees.  An employee who works either Sunday or Monday or both will be
paid at the rate of time and one-half (1 ½) for the hours worked on these days.
When a holiday falls outside an employee’s normally scheduled work week, the
employee at his/her discretion will receive scheduled holiday pay or will be
allowed to observe that holiday in the form of a Floating Holiday. Other
provisions of Section 4, 5, and 6 shall apply in the usual manner for the day
observed by the employee.


SECTION 3. All employees to whom this contract applies shall be paid for
holidays at the regular rate of pay for such employees when no work is
performed. Employees who are on active discipline for attendance must work the
day before and after the holiday to receive holiday pay. The number of hours in
the normal day will be allowed and such hours, if within the regularly scheduled
work week, shall accumulate toward weekly overtime.


SECTION 4. An employee required to work on any holiday in his/her regularly
scheduled work week shall be paid at one and one-half (1½) times his/her regular
rate of pay for the hours worked on such holiday in addition to the pay
allowance for such holiday. Easter Sunday, Thanksgiving Day, and Christmas Day
shall be paid at two (2) times the regular rate of pay. Any time worked beyond
eight (8) hours on a holiday shall be paid at a rate of two and one-half (2½)
times the employee's hourly rate.


SECTION 5. When an employee is called upon to work on any of the holidays
covered in Article V, Section 1, when the same shall not fall within the
employee's regularly scheduled work week, he/she shall be paid at two and
one-half (2½) times his/her straight time rate of pay for the hours worked.


SECTION 6. When, because of an emergency call, an employee is required to work
on a holiday, in addition to the employee's holiday pay, he/she shall receive as
compensation a minimum of two (2) hours at two and one-half (2½) times his/her
straight time rate.


SECTION 7. All employees to whom this contract applies will receive two and a
half (2.5) Floating Holidays each year.  Each Department will post vacation
staffing requirements in January. The employee must give the Company a minimum
of seven (7) calendar days notice prior to the Floating Holiday, and the day
must be mutually agreed upon.  The Company will respond before the close of
business the next regular working day.  Provided an employee has given fourteen
(14) calendar days notice, a Floating Holiday can only be denied if previously
scheduled vacation weeks and/or days have reduced staffing levels below
previously established minimums.  All refusals of requests will include the
reason for the refusal.  The Company will not be arbitrary or capricious in
refusing, and any arbitrary refusals will be subject to the grievance
15

--------------------------------------------------------------------------------


procedure.  Upon refusal, the employee may resubmit an alternate date and reply
will be given as provided above.


SECTION 8. All employees to whom this contract applies will receive one day off
either on the day of the birth of their child or the day they bring their spouse
/child home from the hospital.


ARTICLE VI
Seniority and Promotions
SECTION 1. Seniority, as used herein, is defined as the status accruing from the
date of last hiring by the Company.  New employees shall be regarded as
probationary employees until they have been in the employ of the Company for six
(6) months during which time they will have no seniority status. The employee
from a seniority standpoint will become a regular employee and his/her seniority
status will start from date of hiring, except in cases where an employee is
hired for a special project or assignment which is known to be temporary at the
time of hiring. Written notice of temporary hiring will be given to the Union,
prior to hiring, with a description of work to be performed, name of employee
and employee number, and probable duration.


The Company agrees that when vacancies occur, meter representative areas and
meter reader  duties will be assigned by seniority. As practical, seniority will
be recognized when initially assigning one person fitting work.  After January
1, 1996, the Company is willing to discuss the fitter rotation schedule, on
request of the Union.  The Company agrees to recognize seniority as the primary
method when selecting employees for satellite location assignments. Distribution
crews will rotate Distribution Supervisors once every two years beginning April
1, 2014.


SECTION 2. The procedure to be followed in the event the Company determines that
a layoff or transfer is anticipated:


STEP 1. The only employee eligible to exercise seniority for "bumping" purposes
will be the employee directly affected with the layoff.


STEP 2. That employee would bump the last employee hired under the Agreement in
his or her Department as long as that employee is qualified and able to perform
the job.


STEP 3. The employee who is bumped under Step 2 would then bump the last
employee hired under the agreement to take his/her place in the layoff
procedure, as long as that employee is qualified and able to perform the job.


STEP 4. If the employee is not qualified and able to perform the work of the
last employee hired, they will move up the seniority list in order to find a job
which they are qualified and able to perform and have more seniority than the
employee presently doing the job.


16

--------------------------------------------------------------------------------

If there is a layoff the Company will discuss subcontracting under Article XV,
Section 1 with the Union.


Whenever any layoff or transfer is anticipated, the Union will be notified ten
(10) working days prior to said layoff/transfer, to the extent known, of the
number of employees to be laid off and their respective sections, divisions and
departments. A list of all positions currently open or reasonably expected to be
open will also be provided by the Company.


Transferred employees will retain their rate of pay, will receive all general
increases and will be eligible for merit increases if below the top of the rate
of the position to which they are transferred.


Laid off employees are all employees who are left without a position after all
bumping and transfers have taken place. Employees will be eligible for recall,
by seniority, for thirty (30) months from the date of layoff. An employee in the
recall pool may elect early retirement option at any time within the thirty (30)
month recall period. Notification of recall will be by certified mail, return
receipt requested, to the employee's last known address. It will be the
responsibility of the employee to notify the Company of any change of address.
Recalled employees who fail to respond within fifteen (15) working days of
receipt of notice of recall will be considered as having waived their right to
recall. Recalled employees who were at the top of their rate will return to work
at the top of the current rate range. Similarly, recalled employees who were
below the top of the rate range will return at the same percentage of the
current rate range as the percent of the rate range they had achieved when they
were laid off.


*A full-time employee exercising his "bumping" rights cannot be forced to accept
a part-time position. Union officers and stewards will have preferential
seniority for layoff purposes as long as such application does not violate State
or Federal laws.


SECTION 3. There shall be available for examination by the Union a list or file
of the employees to whom this Agreement applies in order of their seniority. The
Company further agrees to keep this list up-to-date including employee
addresses, and make it available every six (6) months.


SECTION 4. Whenever the words "continuously" or "continuous" are used in this
contract in relation to an employee's service with the Company, it shall apply
to the period of employment since the date of last hiring.


SECTION 5. Seniority shall prevail whenever there is an advancement or
promotion, provided the employees can meet the following qualifications:


(a) Knowledge, training, and efficiency.
(b) Physical condition and general health.


17

--------------------------------------------------------------------------------

The Company recognizes that length of service should be given important
consideration in advancing employees to better paying work and will give it
every consideration possible in all cases of advancement.


Union Sections, Divisions, and Departments


1. Customer Service Department
A. Customer Service Division
1. Service Representatives;
2. Record Center section;
3. Meter Representative Section
4.  Dispatch section
B. Meter Shop Division
C. Garage Division
D. Store Division
E. Meter Reading Division


2. Distribution (Street) and Production Department
A. Production Division
1. Production section
2. LNG Plant section.
B. Distribution Division
1. Office section;
2. Engineering section;
3. Installation and maintenance section
4. Regulator section
C. Fitter Division

1. Installation and Maintenance section

2. Regulator Section



3.  Customer Accounting Department
1. Customer Billing and Accounting
2. Credit and Collections
3. Customer Relations


4.  Building Services Department
1. Building Services
 
Whenever the qualifications of two (2) or more employees are relatively equal,
the Company will make such advancement on a seniority basis. The right to
determine who are to hold supervisory positions is vested exclusively in the
Company.


18

--------------------------------------------------------------------------------

SECTION 6. The Company will discuss with the Union any changes in job
descriptions that affect the job duties, skills or qualifications in advance of
posting a vacancy. The Company will  electronically and manually post on
bulletin boards notices of vacancies, including job descriptions, for positions
in the occupations and classifications of employees represented by the Union,
and the Company will consider applications of employees for such positions if
the applications are presented electronically in writing, including a statement
of the qualifications of the applicant, within five (5) working days after such
notice of vacancy was posted. Notice of vacancies posted shall be sent
electronically to workers out sick. Employees may contact their HR Generalist
for assistance with applying electronically for a Union position.  Bidding
instructions will be provided at the posting location on bulletin boards, and
within the electronic posting of the job description.  In case of emergency, the
Company may fill the vacancy for a period not to exceed fifteen (15) working
days. 


Before a position is permanently filled and notice thereof is posted on the
bulletin board, the Union will be notified and shall meet the Company
representatives for the purpose of discussing the qualifications of all persons
bidding on the job. The Company shall then make a selection, subject to
grievance and arbitration. In any event, such vacancy shall be filled within
twenty (20) working days of date of posting for a temporary period of twenty
(20) working days and the transfer shall take place no more than twenty (20)
working days after the selection is made unless discussed with the Union. The
employee will begin department seniority and receive the new rate of pay as of
the twenty (20) working day expiration, or if the new rate is lower, when
transfer is made. When an employee transfers by bid from one division to another
and chooses to return to his/her prior job during the twenty (20) working day
period, the employee will not be accepted on any job in another division for the
next sixty (60) calendar days.
 
Seniority shall be broken by:
1.
Voluntary quit from the bargaining unit.

2.
Discharge.

3.
Missing three (3) consecutive work days without notification in so far as
practicable to do so.

4.
Failure to respond to notice of recall as specified in this Article for regular
work fifteen (15) consecutive working days after receiving notice. It is the
employee's responsibility to keep the Company informed of his/her mailing
address.

5.
Any employee who is absent because of proven illness shall maintain his/her
seniority.

6.
Employees who take supervisory positions relinquish their seniority under this
Agreement, except for ERISA and legal requirements.



Seniority shall not be broken by temporary assignment (on a voluntary basis) to
non-supervising, non-bargaining unit work or on layoff up to thirty (30) months
from the date of layoff.


19

--------------------------------------------------------------------------------

ARTICLE VII
Negotiations, Grievances and Arbitrations
SECTION 1. The Company and the Union recognize the mutual benefits of working
toward a prompt resolution of disputes which may arise from time to time out of
this Agreement.


The Company recognizes the right of the Union to designate a steward. The
steward has authority to investigate and present grievances in accordance with
the provisions of this collective bargaining agreement. The steward has no
authority to take action that will interrupt the Company's business.


The steward recognizes the obligation to notify his/her supervisor before
conducting Union business on Company time. The supervisor will be notified of
the nature and purpose of the matter. The Company will not be arbitrary or
unreasonable in restricting the steward in the exercising of his/her duties
under this Agreement.


SECTION 2. The Union shall appoint a Negotiating Committee not to exceed seven
(7) members for the purpose of negotiating changes in this Agreement.


SECTION 3. Should any difference arise between the Company and its employees
covered by this Agreement as to the meaning and application of this Agreement
with respect to rates of pay, wages, hours of employment and other conditions of
employment, the procedure of settlement shall be in the following manner:


a.
Step One. An employee who claims he/she has a grievance shall, with his/her
steward or in his/her absence, the Chief Steward, meet with the supervisor to
discuss the nature of the dispute. If the grievance is not resolved at this
meeting, the employee shall put his/her grievance in writing on a form supplied
by the Company, the original of which is to be dated and signed by the employee
and the steward.  The grievance and any replies from both the Company and the
Union will be handwritten or typed on a Grievance Reply Form. Two (2) originals
of each documented Step will be initialed in blue ink and dated by the
responding party. One (1) original will be retained and one forwarded to the
other party. The Union will give one (1) original grievance to the supervisor to
forward to Human Resources. Such grievance shall be submitted in writing within
fifteen (15) working days after the event giving rise to same has occurred, or
shall be deemed waived.



b.
Step Two. The Company will schedule a meeting to discuss the merits of the
grievance within fifteen working days of receipt of the grievance by Human
Resources, unless an extension is requested. The Company will contact the Chief
Steward or his designee to determine who will represent the Union at the Step
Two meeting. The Company will give the supervisors of the Union Grievance
Committee notice in advance of the meeting to allow for scheduling of work. Both
the Union and the Company may each bring up to five (5)



20

--------------------------------------------------------------------------------


representatives to all grievance meetings for the purpose of expediting a
resolution.
 
After the Step Two meeting, the Company will note on a Grievance Reply Form the
proposed disposition of the matter within fifteen (15) working days, and provide
a signed dated Reply to the Union. The Union will designate either
"Satisfactorily Resolved" or "Not Satisfactorily Resolved", and may state a
reason and return the signed, dated Reply to the Company.


c.
Step Three. The Union will submit this Reply to the Company within fifteen (15)
working days of receipt of the Company's Reply, for the purpose of determining
whether an additional meeting could expedite a possible resolution of the
matter. If the Company or the Union have additional information or an alternate
proposal for settlement, either party may request a Step Three meeting within
fifteen (15) working days to discuss the matter, using the same notification and
reply procedure as in Step Two above.



d.
Arbitration. In the event the dispute shall not have been satisfactorily settled
in the steps outlined above, either party may at any time, but no later than
thirty (30) calendar days after the last step, request that the issue be
submitted to arbitration. Such request will be made in writing, setting forth
the subject in dispute. The thirty (30) calendar day period may be extended for
a like period by notifying the other party that the matter is pending further
consideration, but the request for an extension must be made before the
thirtieth (30th) day. A third arbitrator, who shall act as Chairman of the
Arbitration board, shall be selected by the parties from a list of arbitrators
recommended from the American Arbitration Association or, if both the Company
and the Union agree, the case can be submitted to the Connecticut State Board of
Mediation and Arbitration. Each party shall designate its representative to the
arbitration board prior to the hearing.



On a schedule to be determined at the hearing, the parties shall submit briefs
to the third party arbitrator. After receipt of the briefs, the third party will
provide a draft opinion to the arbitration panel and schedule a meeting with the
panel to discuss the draft. After the meeting, and within thirty (30) calendar
days of the hearing, the third party will render a written decision, from which
either the Company or Union representative may dissent.


The decision of the arbitration panel shall be final and binding on both parties
to this Agreement. The Company and the Union shall each bear the expense of its
own representative and the expense of the third party shall be borne equally by
the Company and the Union. The arbitration panel may not add to, subtract from,
or modify the terms of the Agreement in any way.


21

--------------------------------------------------------------------------------


e.
The steps in the grievance procedure described above are for the purpose of
expediting the grievance. If the Company or the Union causes an unreasonable
delay in the process, the other party has the option to proceed to the next
step.



f.
All grievances shall be processed from the first step of the grievance to
arbitration in no more than three (3) months' time. Both parties recognize the
impact of vacation periods and contract negotiations and accept resulting
delays.



g.
None of the provisions of the grievance procedure shall restrict an employee and
his/her supervisor from discussing matters of mutual concern.



ARTICLE VIII
Strikes and Lockouts
SECTION 1. The Company agrees that during the life of this Agreement there will
be no lockouts. The Union agrees, collectively and individually for its members,
that there will be no strikes during the life of this Agreement.


SECTION 2. In further consideration of the mutual promises contained herein the
parties hereto expressly agree that neither party shall bring, or cause to be
brought, any court or other legal or administrative action against the other
because of any strike or lockout until the dispute, claim, grievance or
complaint causing the strike or lockout shall have been brought to the attention
of the party against whom it shall be made, and the said party, after actual
notice of same shall within a reasonable time, fail to take steps to correct the
cause or circumstances giving rise to such dispute, claim, grievance or
complaint causing such strike or lockout.


ARTICLE IX
Safety and Health
SECTION 1. The Company recognizes its obligation to provide a safe and healthful
working environment for employees.  The Company also recognizes its obligation
to cooperate with the Union in maintaining and improving a safe and healthful
working environment.  The parties agree to use their best efforts to achieve
these objectives.


Management and the Union will work together to make the Company a leader in the
industry for its safe work performance.  To do so, the safety of employees must
be an important shared priority of the parties. Every employee is responsible
for and must be committed to following established safety rules, work practices,
and regulations to ensure their own safety on the job, as well as the safety of
co-workers and the public we serve.


As a joint sustaining priority, employee safety must be supported by proper
ongoing training, by an active committee of everyone in our organization and by
a collective determination always to position employee safety as a cornerstone
to the ongoing success of our business.  Rather than being in conflict, employee
work performance and safety must be integrated to achieve effective job
results.  Every employee must assume a proactive role by being conscious of and
applying all established safety rules,
22

--------------------------------------------------------------------------------


work practices, and regulations, as well as by identifying hazards on the job to
promote a safe work culture.


The Company will be accountable for providing employees with the training, work
processes, tools and equipment it deems proper and necessary for them to perform
their job duties in a safe and productive manner.  Employees are responsible for
properly maintaining and returning Company-provided tools and equipment.  No
work performed or service provided is so urgent to prevent taking the necessary
time and using the proper equipment required to be safe.


The parties agree that they will work together to develop an environment and a
culture that supports safe work practices.  To accomplish this, the parties will
have joint representation on both the UIL Safety Council (USC) and General
Safety Committee (GSC) for the purpose of developing and addressing safety
concerns.  (The Joint Safety Program Organization Roles and Responsibilities
structure describe these two committees).


As an oversight committee governing the GSC, the USC will be comprised of, at a
minimum, the Union Safety Officer, the UIL Director of Safety and three other
representatives from each party.  The Union Safety Officer and Management will
be jointly responsible to establish the agenda.  The USC will continue to
monitor and evaluate training and approach safety programs as a continuous
improvement process.  The USC will insure that safety rules are in place for
employees, non-employees, and contractors.  The USC also will review safety
statistics semi-annually and create joint sub-committees to address topics such
as the following: training, ergonomics, recognition and programs to advance and
improve safety practices.  Selection of the sub-committee members is the
responsibility of each party.


The GSC will be comprised of joint Union and Management representation from all
divisions of the Company.  The Lead Safety Specialist and the Union Safety
Officer will jointly lead the GSC, which will address escalated issues from
local safety meetings and create programs to ensure the best safety practices
are developed and followed.  Employees are encouraged to provide information
that could improve the effectiveness of safety rules or work practices by
following the process developed jointly by the parties.


Local safety committees shall be established at the department level.  These
committees will be comprised of an equal number of members designated by the
Union and by Management.  The process for employees to identify and communicate
safety and related issues is outlined in the Joint Safety Program Handbook. 
Updates to the Handbook will be agreed to jointly.
 
SECTION 2. The Employer shall pay for all time involved while assuming these
duties, providing the time involved will be during regular working hours. If the
Employer or any Federal or State Agency requires any special clothing, gloves,
glasses, or safety shoes, the Employer shall pay the total cost of any items. 
The maximum reimbursement for
23

--------------------------------------------------------------------------------


safety shoes will be $200 per year.  The Company will establish a purchase
order/voucher system with a designated vendor(s) centrally located within the
service territory for the purchase of approved safety shoes up to the maximum
reimbursement.  Employees will use their allowance to purchase approved safety
shoes/work boots, socks, inserts and other appropriate footwear related items
from authorized vendors Safeguard or Red Wing. In the event an employee has
special needs, i.e., size/width, he/she will be allowed to purchase shoes from
the vendor of his/her choice and submit the receipt for reimbursement.  The
Company will pay 100% for prescription safety eyewear biennially if necessary to
perform duties of an employee’s classification or a classification to which the
employee may be temporarily assigned under Art. III, Sec. 12. provided the
employee uses a Company preferred provider and selects Company approved frames
and lenses.
 
SECTION 3. The Company will furnish first-aid kits on all vehicles. It is the
responsibility of the employees to make sure that the first-aid kits are kept
fully equipped. The Company will furnish the material to keep the first-aid kits
fully equipped.


SECTION 4.(a) Employees are not required to operate: No employee shall be
compelled to take out equipment that is not mechanically sound and properly
equipped to conform with all applicable city, state, and federal regulations.


(b) Reports: Employees shall immediately, or at the end of their shift, report
all defects of equipment. Such reports shall be made on a suitable form
furnished by the Employer, and shall be made in multiple copies, one copy to be
retained by the employee. Such reports shall not ask or require any employee to
take out vehicles that have been reported by any other employee as being in an
unsafe operating condition until same has been approved, in writing, as being
safe by the mechanical department, or a qualified representative of the
Employer.


In the event an employee shall suffer a revocation of his/her drivers’ license
because of violation of any laws by the Employer, the Employer shall provide
suitable and continued employment for such employee, at not less than his/her
regular earnings at the time of revocation of license, for the entire period of
revocation of license and such employee shall be reinstated in the seniority
he/she held, prior to revocation of his/her drivers’ license after his/hers
drivers’ license is restored.


In the event an employee shall suffer a revocation of his/her drivers’ license
because of violation of any laws by the Employee, providing the facts and
circumstances do not warrant disciplinary action, the Employer will insofar as
practicable find a suitable position that utilizes the skill and ability of the
employee in a job first in his/her department, or if none is available then
within the Company, that does not require operating a vehicle.  If the rate of
pay for the assigned position is less than the employees’ current rate of pay,
the employees’ rate of pay will be reduced to the maximum rate of pay for the
position assigned.


24

--------------------------------------------------------------------------------


SECTION 5. Employees will be bailed out of jail if accused of any offense in
connection with the faithful discharge of their duties, and any employee forced
to spend time in jail or in courts shall be compensated at his/her regular rate
of pay.  In addition, he/she shall be entitled to reimbursement for his/her
meals, transportation, court costs, etc.; provided, however, that faithful
discharge of duties shall in no case include compliance with any order involving
commission of a felony. In case an employee shall be subpoenaed or required to
appear in any court proceeding as a Company witness, or in connection with any
incident arising out of the faithful discharge of his or her duties he/she shall
be reimbursed for all time lost and expenses incurred. Faithful discharge shall
not include any traffic incident in which the employee received any ticket,
summons, or warning.


SECTION 6. Employers shall protect employees with Workers' Compensation
Insurance, Social Security, and Unemployment Insurance, as required by Federal
and State law.


ARTICLE X
Protection of Rights
SECTION 1. It shall not be a violation of this Agreement, and it shall not be
cause for discharge or disciplinary action in the event an employee refuses to
enter upon any property involved in a primary labor dispute, or refuses to go
through or work behind any primary picket line, including the primary picket
line of Union's party to this Agreement, and including primary picket lines at
the Employer's place of business.


SECTION 2. It shall not be a violation of this Agreement and it shall not be
cause for discharge or disciplinary action if any employee refuses to perform
any service which his/her Employer undertakes to perform as an ally of an
Employer or person whose employees are on strike, and which service, but for
such strikes, would be performed by the employees of the Employer or person on
strike.


SECTION 3. The Union agrees that its members will obey a request of a supervisor
where such request has direct connection with the work of the Company and will
follow operating and safety rules, and that though an appeal may be made to the
grievance procedure in regard to such supervisors request concerning operating
and safety rules, such an appeal shall not operate to stay compliance with the
request and rules, unless it involves work which is unusual and extremely
hazardous.




ARTICLE XI
Notification
Employees who find it necessary to be absent from work for illness or injury, or
any other unscheduled reason, shall notify the Company prior to the start of
each of their shifts. In January of each year, each Department will post the
person to be notified. The absent employee must contact the designated person,
and in the event that person or their designee is not available, leave a voice
mail or other message. Failure to notify the Company will be subject to
discipline.


25

--------------------------------------------------------------------------------


During extended absences, employees are required to keep the Company informed as
to their status, including providing reasonable medical verification.


ARTICLE XII
Sickness, Disability, and Other Allowed Time
SECTION 1. Employees will be paid full time at their basic rates while off duty
because of sickness or accident not covered by Workers' Compensation Act, as
follows:


CONTINUOUS SERVICE 
 
PERIOD
Less than 6 months
 
None
6 months to 1 year
 
8 weeks ½ pay*
1 year to 5 years
 
4 weeks & 4 weeks ½ pay
5 years to 10 years
 
8 weeks & 4 weeks ½ pay
10 years to 15 years
 
12 weeks
15 years to 20 years
 
16 weeks
20 years to 25 years
 
18 weeks
Over 25 years
 
26 weeks plus three (3) additional days for each year of service in excess of
25.



*Employee will not receive this until he/she has been out after seven (7)
calendar days.


Employees will be disciplined as follows for excessive absenteeism not covered
under FML guidelines or for hospitalization.


Hours
Discipline
Period Discipline Remains
40 hours in a rolling 6 month period
Oral Warning
9 months
3 additional absences or 24 hours during the period of the oral warning (9
months)
Written warning
12 months
3 additional absences during the period of the written warning (12 months)
DML
2 years
3 additional absences during the DML period (2 years)
Termination of employment
N/A



Employees who have completed ten (10) years of continuous service will be
entitled to a single bank of ten (10) additional weeks, in addition to the
preceding schedules, for major (long-term) illnesses. Unused portions of the
bank may be used for future major illnesses. To be eligible for this additional
time, employees who have received
26

--------------------------------------------------------------------------------


disciplinary action as stated below "A" through "C" must have had such steps
withdrawn for a period  equal to the period of discipline prior to the major
illness.


A.
The Company will monitor each employee's attendance record. When the record
appears to warrant disciplinary action the Company will notify the Union 8 hours
before meeting with the employee and  the Chief Steward or his/her designee. If
the Company determines discipline is warranted the step will be in effect
consistent with the Collective Bargaining Agreement.



B.
The Company will continue to monitor the employee's record thereafter and if no
improvement is made, the Company will notify the employee and his/her steward
that a written reminder is in effect and will remain in effect for twelve (12)
months from the date of discipline.



C.
The Company will continue to monitor the employee's record thereafter and if no
improvement is made, the Company will notify the employee and his/her steward
that a Decision Making Leave will be taken by the employee and this disciplinary
step will be in effect for two (2) years from the date of discipline.  The 1
(one) day suspension related to the Decision making leave will be unpaid.



If the employee fails to improve his/her absence record after the above steps,
further disciplinary action, including discharge, may be taken by the Company.


The Union has the right to grieve the above disciplinary steps. The supervisor
must conduct at least one coaching discussion with the employee about his/her
attendance record before Step A is implemented.


If payments are made to employees under any laws for sickness or accident, then
the difference between such payment and the above schedule will be paid by the
Company.


Employees who are notified on Monday that they will be scheduled to work
overtime on the following Saturday and who prior to Saturday work take off for
illness, those hours paid for illness will not accumulate to reach forty (40)
hours under Article 3, Section 2 to be paid at the rate of one and one-half (1½)
for the work on Saturday. They will be paid at their straight time rate for work
performed on that Saturday.


An employee who is absent from work because of an injury/illness sustained on
the job which would be compensable under the Workers' Compensation Law, shall
receive during the contract period, pay in addition to the compensation payments
so as to give the employee full pay but not to exceed normal after tax take home
pay for a period including any waiting time equal to twice the period of sick
leave to which the employee would be entitled and time lost by reason of such
illness/injury shall not be charged to the employee's sick leave.


Any employee who is on the payroll of the Company for a period of less than six
(6) months and is absent from work because of such an illness/injury sustained
on the job,
27

--------------------------------------------------------------------------------


shall receive pay, in addition to any compensation payment permitted under the
Workers' Compensation Law, so as to give employees full pay but not to exceed
normal after tax take home pay during the period of such illness/injury, but
such period shall not exceed two (2) weeks in the contract period.


Before making any sickness or accident payment, the Company shall have the
right, providing the employee has been coached under Positive Discipline about
sick time, to require a certificate signed by the attending physician or a
Company physician and such other evidence of disability as the Company may deem
necessary. The Company shall be required to reimburse the employee for the cost
of the
co-payment. An employee who misrepresents his/her condition or cause of same
shall be ineligible for the above benefits and may be subject to dismissal.


Five (5) working days off with pay will be given upon the death of a member of
the employee's immediate family. The employee's immediate family is defined as
the employee's father, mother, wife, husband, grandmother, grandfather,
grandchild, mother-in-law, father-in-law, step-father, step-mother, child,
step-child, brother or sister. Three (3) working days off with pay will be given
upon the death of an employee's aunt, uncle, sister-in-law, brother-in-law,
son-in-law, daughter-in-law, step-brother or step-sister.


An employee called upon to be a pall bearer at the funeral of a deceased
employee shall be paid one (1) day's pay.


SECTION 2. (a) If it is established that an injury or illness is caused by the
negligence of a third party and that third party makes settlement with the
injured employee, the Company shall be reimbursed for all wage payments made to
the injured employee to the extent that such settlement covers the Company's
payments made under the terms of this provision


(b) In instances where the Company has been so reimbursed, the employee's sick
leave allowance shall be reinstated to the extent of the reimbursement.


SECTION 3. An employee injured while gainfully employed elsewhere shall not be
entitled to sick leave allowance for such period of incapacity.


SECTION 4. Any employee inducted into military service who enlists because of
imminent induction in any branch of the United States Government as a result of
the Selective Service Act shall resume seniority with the Employer when
discharged from such service. He shall be paid the maximum vacation pay for the
following year, pursuant to the provisions of the Selective Service Act.


SECTION 5. The current Corporate Policy on Earned Rest will remain the Company's
policy during the term of the agreement. It is the intent of the Policy to allow
earned rest for employees who, due to call-out or unscheduled overtime, have not
had  eight (8) hours off work before reporting for their next regularly
scheduled shift. Such employee
28

--------------------------------------------------------------------------------


will receive pay for the hours scheduled but not worked as earned rest time.
Scheduled overtime where less than twenty-four (24) hours notice has been given
will qualify for earned rest time.


The “Paid Rest” provision of the Distribution third shift agreement dated
12/1996 shall be eliminated.  Third shift personnel shall follow the existing
“Earned Rest” procedure.  No more than one “Third-shift” employee shall be
on-call during the eight hour period preceding their scheduled shift.


ARTICLE XIII
Group Life, Hospitalization Insurance,
Retirement Plan and Employee Savings Plan


SECTION 1. The benefits applicable to employees under the group life, group
medical (including prescription) plans in effect at this date will be continued
for all employees, including those on Workers' Compensation, during the term of
this Agreement.
 
Pre-Medicare eligible retirees, who retire after the effective date of this
agreement, will pay the same amount for medical as active employees for up to
four years after their retirement date.
 
Medicare eligible retirees will continue to pay the applicable retiree rate for
their Medicare supplemental plan.
 
Employees hired on or after December 1, 2009 will not be eligible for the
Company Retiree Health Plan.
 
SECTION 2. During the term of this Agreement, the Company will provide
fully-paid life insurance coverage to active employees in the amount of one
times the employee’s base annual rate (exclusive of overtime and other
differentials and premiums), up to $150,000, rounded to the next higher $1,000
or a minimum of $10,000, whichever is greater.  Each employee will be offered
the opportunity to purchase additional coverage equivalent to one times, two
times, three times, four times, or five times their annual base rate up to
$1,000,000, rounded to the next higher $1,000, or a minimum or $10,000 on the
later of January 1, 2014 or their entry into the Plan, at the age-based rates
set by the carrier, which will be made available during the initial open
enrollment period without a qualifying physical, or, for new employees, at date
of hire on amounts up to $500,000 (amounts over $500,000 would require evidence
of insurability). For work related accidental death on the job, the benefit will
be triple the life insurance benefit. (See Appendix D)  Employees who retire
after December 1, 1988 will receive a death benefit of Ten Thousand Dollars
($10,000) at retirement. This benefit will reduce to Five Thousand Dollars
($5,000) at the rate of One Thousand Dollars ($1,000) per year for the first
five (5) years of retirement. The benefit will remain at Five Thousand Dollars
($5,000) until age seventy (70), at which time it reduces to Four Thousand
Dollars ($4,000). However, if during the first five (5) years of retirement the
employee
29

--------------------------------------------------------------------------------


reaches age seventy (70), the benefit will immediately reduce to Four Thousand
Dollars ($4,000) upon reaching age seventy (70).   Employees hired on or after
December 1, 2009 will not be eligible for a death benefit upon retirement.


The Company will assume the cost of medical, prescription, dental and vision
care insurance coverage (see attachments), relating to the individual employee
and his/her eligible dependents less the following employee contributions for
medical coverage: 


1.
Medical:

20% employee contribution for CIGNA Open Access POS Plan or a
successor plan with the same benefits and comparable network.


2.
The current Medical / RX co-pays are as described in the medical plan.

(See Appendix A)


3.
If elected, Vision and/or Dental: 20% employee contribution.

(See Appendix’s B and C)


Employees will be given the option to make contributions on a pre-tax basis,
consistent with applicable laws.


Annually, prior to open enrollment, the Company will meet with the Union to
supply the Union with documentation of the prior year’s medical, dental and
vision insurance experience including renewal rates and employee contributions
for such insurance as derived from such information, and to review alternative
insurance plans and options.


  If neither the employee, their spouse and other family members elect coverage
under the CNG medical benefit plan, the employee will receive a One Thousand
Dollar ($1,000) annual credit amortized over the employee’s normal annual pay
periods (Employee Medical Opt Out).
 
The Company and Union will jointly review and mutually agree to any alternative
health insurance plans to be offered as an option in addition to the existing
plan.


SECTION 3. The Retirement Plan (The Connecticut Natural Gas Corporation
Retirement Plan), dated January 1, 1941 and as most recently amended and
restated effective January 1, 2012, shall continue for the life of this
Agreement, dated December 1, 2013 and succeeding Agreements subject to such
modifications as may be mutually agreed upon by the parties hereto. Furthermore,
in appointing the Retirement Committee provided under Article 12 of the
Retirement Plan, the Company will appoint a member designated by the Union for
each member designated and appointed by the Company.


Any employee who retires on or after December 1, 2009 and who is vested in the
CNG Retirement Plan, has 10 years of service,  and who subsequently receives a
Disability
30

--------------------------------------------------------------------------------


Retirement, shall be paid the greater of their accrued  benefit or a minimum
monthly benefit of $1,950 per month.
 
Minimum Normal Retirement Benefit - Plan Article 5, Section 5.2(d):  In the case
of an Employee who is credited with 30 years of credited service at retirement,
the minimum monthly flat dollar amount of retirement benefit will be $1,950 for
employees who retire on or after January 1, 2014.Employees submitting a written
notification of retirement will receive a Retirement Plan benefit calculation
and will also receive appropriate documentation regarding retirement benefits.
 
Effective January 1, 2004 (1/1/04), the Company will implement a cash balance
plan for employees hired on or after 1/1/04.


Cash Balance Plan Formula: The Company will credit the participants' cash
balance account with a flat dollar amount of $3,500 per year and such credit
will be applied at the end of each plan year. For plan years starting on and
after January 1, 2014 the flat dollar amount will be $6,000 per year. Balances
will earn interest equal to the 30-year treasury rate (or other comparable
government index) but not less than 4% in effect on December 31 of the prior
year and credited at the end of the subsequent year. Three year vesting will
apply.  Employees hired on or after December 1, 2009 will not be eligible to
participate in the Company’s defined benefit pension plans.


For active employees who are 55 or older, and have at least 30 years of service,
the survivor death benefit percentage will be 75% of the employee’s unreduced
benefit or the minimum monthly flat retirement benefit, whichever is greater.


Effective December 1, 2005, an Employee who retires having fulfilled the
requirements for a disability benefit will be entitled to a disability benefit
equal to the greater of:
 
(a)
the normal retirement benefit he/she has accrued up to the date his/her
employment terminates on account of such disability or

(b)
a minimum monthly benefit equal to the Minimum Normal Retirement Benefit.



SECTION 4. Effective July 1, 1988, all eligible employees covered by this
Agreement may elect to participate in the Connecticut Natural Gas Corporation
Union Employee Savings Plan (401K) and receive the company match as outlined
below.


Years of Service
 
Age
 
 Match
20 or more or
 
45
=
4.5%
10 or
 
35
=
3%
Less than 10 and under
 
35
=
2%.



Said plan shall continue for the life of the Agreement entered into December 1,
1988 and succeeding Agreements subject to such modifications as may be mutually
agreed upon by the parties thereto.


31

--------------------------------------------------------------------------------


For employees hired on or after December 1, 2009, the Company’s matching
contribution under the Connecticut Natural Gas Corporation Union Employee
Savings Plan (401K) will be 1.50 times the employee’s contribution.  The
Company’s matching contribution will only apply to the first 6% of an employee’s
contribution during a calendar year.  This benefit is in lieu of any other
pension plan benefit for employees hired on or after December 1, 2009.


Effective July 1, 2010, the Plan will be amended to include a Roth investment
option which will be available to all employees eligible to participate in the
Connecticut Natural Gas Corporation Union Employee Savings Plan (401K).


Effective July 1, 2010, the Plan will be amended to include withdrawals
beginning at 59½ years of age.


Effective January 1, 2014 employee deferrals must be in whole percentages.


NOTE:  The CNG Retirement Plan and the Connecticut Natural Gas Corporation Union
Employee Savings Plan (401K) are incorporated by reference and are available
upon request.
 
ARTICLE XIV
Working Agreement
SECTION 1. The Company will pay one and one-half (1 ½ ) times the employee's
basic rate while engaged in working from a suspended scaffolding or boatswain
chair.
 
SECTION 2. The Company agrees that no employee on the payroll as of 12/1/2011
will be laid off for lack of work during the term of this Agreement.
 
SECTION 3. The Company agrees that in an effort to promote good communication
between parties, when practicable, documents that are to be signed, exchanged or
become part of the record will be provided in hard copy and also as an
electronic file in PDF format.


SECTION 4. If the Employer utilizes an employee’s occupational license and/or
CDL in the performance of the employee’s job, the Company will pay all license
renewal fees associated with the license and/or endorsements.  License renewal,
testing, and physicals will be conducted on Company time.  License testing fees
will be reimbursed to the employee upon successfully passing the test.
 
ARTICLE XV
Subcontracting
SECTION 1. For the purpose of preserving work and job opportunities for the
employees covered by this agreement, the Employer agrees that no work or service
of the kind, nature, or type covered by, presently performed, or hereafter
assigned to the collective bargaining unit will be subcontracted, transferred,
leased, assigned, or
32

--------------------------------------------------------------------------------


conveyed in whole or in part to any other plant, person, or nonunion employees,
unless otherwise provided in this Agreement and is presently being
subcontracted. The Company will discuss any additional subcontracting with the
Union prior to subcontracting such work.


SECTION 2. The work normally performed by the Distribution Division employee
will be done by the Company insofar as it is practical to do so. The Company
reserves the right to contract for such work when, in the judgment of the
Company, special equipment is required or a time limitation is involved.


However, when a contractor or contractors are engaged in such work, normally
performed by Company employees, in any calendar year, Distribution Division
employees, who held such eligible positions on December 1, 2001, and any
employee hired or transferred into the Distribution Division through January 1,
2003, will be guaranteed a minimum of thirty-four (34) eight (8) hour Saturdays
in the calendar year scheduled at the Company’s discretion.


If all such eligible employees do not elect to work the offered Saturdays, the
Company will offer such work to those individuals who are not considered
eligible within the Distribution Street Division.  The number of non-eligible
employees selected to work the offered Saturdays will be the difference of those
eligible employees who elected to work and the total number of Distribution
Street Division eligible employees.


The number of eligible employees is defined as those employees whom are
considered eligible as of March 1st of that year.


For calendar year 2014 the number eligible is 31 Distribution employees.


Notification of the scheduling of such Saturdays shall take place no later than
the Tuesday prior and employees will have forty-eight (48) hours to accept or
decline such offered work.  In the event that stormy weather  is predicted for
Saturday, the day will be banked by the end of the workday on Friday for the
affected individuals.  If, once work has commenced, the Union designee decides
that the weather has become stormy, the employees will stop work and will be
paid only for the hours worked.  The remainder of the day will not be banked.
 
ARTICLE XVI
Uniforms
The Employer agrees that if any employee is required to wear any kind of uniform
as a condition of his/her continued employment, such uniform shall be furnished
(parka and vest will be cleaned once a year) by the Employer, free of charge, at
the standard required by the Employer.


The Employer shall replace all clothing, glasses, hearing aids, and/or dentures
not covered by Company insurance or Workers' Compensation which are destroyed or
33

--------------------------------------------------------------------------------


damaged in a wreck or fire with Company equipment.  The Employer has the right
to establish and maintain reasonable standards for wearing apparel and personal
grooming.


No more than once a year, the union may request the Company to review alternate
types of uniform items, specific to the job requirements of the work area. The
Company will consider the request, but has the sole discretion as to whether a
change is made. The Company agrees not to be capricious in making the decision.
Uniforms will continue to be issued on a replacement basis only, subject to
immediate supervisory approval; except for issues to new employees. If the
Company determines to repair a uniform returned for replacement, any such repair
will be at Company expense.


The Union may request a review of cold weather gear to determine the
appropriateness. The Company will consider the request but has the sole
discretion as to whether a change is to be made. The Company agrees not to be
capricious in making the decision.


The Company and Union will form a joint committee with three (3) representatives
each designated by the Company and the Union.  The committee will work together
over the first 6 months of 2014 to achieve an on-line Company uniform issue and
replacement process.


The goal of the committee will be to create an on-line process that when
implemented will allow employees to order their initial issue and replacement of
approved uniforms.


The committee will study and evaluate the on-line uniform procurement program
under consideration by UIL.  The current practice of issuance will the same
until such change is eventually agreed.


ARTICLE XVII
Efficiency and Productivity
The objective of this provision is to relate adjustments in wages and benefits
in future negotiations to a corresponding increase in work productivity
resulting from the collective efforts of all employees and the Company.


The future of each employee and the Company as a whole is dependent upon
continually improving acceptance by the public. Competitive cost is the key
factor in acceptance, so it is essential that operations be conducted as
efficiently as possible. Productivity is a major feature in efficient
operations.


The Company and the Union mutually agree to work cooperatively toward the
objectives of this Article.


34

--------------------------------------------------------------------------------


ARTICLE XVIII
Maintenance of Standards
SECTION 1. It is the Company's intention to continue its past practices with
respect to employee benefits that are not expressed in the contract. Should the
Company contemplate diminution of any such employee benefits affecting
bargaining unit employees, the matter will be discussed with the Union in
advance of the change.


SECTION 2. The Employer shall not enter into any other written or oral agreement
with any employee or group of employees covered by this Agreement which in any
way violates the wages, hours, or working conditions of this Agreement. The
Local Union shall have the right to recover from the Employer in its own name
and on the employee's behalf the amount of any wages or other benefits which any
member may waive or assign to the Employer.


ARTICLE XIX
Non-Discrimination Clause
The Company and the Union agree that they will not discriminate against an
employee because of his/her race, color, sex, age, religion, national origin,
physical or mental disabilities, or any other basis prohibited by law.


ARTICLE XX
Term of Agreement
This Agreement shall be and remain in full force and effect until 12:00 midnight
November 30, 2018 and thereafter for successive periods of one year, unless
either party hereto on or before the sixtieth (60) calendar day next preceding
the terminal date shall notify the other party hereto in writing of its desire
to modify or terminate this Agreement.


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be signed
by their duly authorized officers the day and year first above written.


35

--------------------------------------------------------------------------------


For:


CONNECTICUT NATURAL GAS CORPORATION:


Robert M. Allessio, President CT Gas Operations
Diane Pivirotto, SVP HR, Admin. Services & Compliance
Joseph L. Vicidomino, Director Labor and Employee Relations


Christopher Malone, Director Gas Operations
Robert Jalette, Director Gas Design & Delivery
David Morris, HR Generalist


CONNECTICUT INDEPENDENT UTILITY WORKERS UNION LOCAL 12924:


Robert Eubanks, President
Edward Castro, Vice President
Mark Whelden, Chief Steward
Martin Ritter, Secretary / Treasurer


Union Committee:
David Belcher
Brenda Carson-Brown
Jonathan Stevens
Thomas Higbee
Michael Schadtle


36

--------------------------------------------------------------------------------


Schedule of Agreements


The Company and the Union agree to form a joint subcommittee beginning January
2014 whose purpose shall be to review all documents, including but not limited
to Court Settlements, Government Rulings, all Side Agreements, Arbitrations
between the parties, and Grievances in order that all parties may be aware of
their obligations contained therein.


The joint subcommittee shall make a good faith effort to identify each and every
Side Agreement, Arbitration, and relevant Grievance between the parties, but
recognizes the possibility of an oversight and inadvertent exclusion of relevant
documents.  Therefore, the parties acknowledge the mutual right to reconvene for
the purpose of adding to or subtracting from the Schedule of Agreements with
written notice to the other party.  Where a Side Agreement, Arbitration, or
Grievance may conflict with the terms and conditions of the Collective
Bargaining Agreement or another agreement the terms of the most current
agreement shall prevail. 


The list and any effective change to the Collective Bargaining Agreement as a
result must be mutually agreed to between the parties.  Any dispute resulting or
arising from this agreement shall be subject to the grievance and arbitration
procedure. 


37

--------------------------------------------------------------------------------



 
INDEX
ARTICLE/SECTION
·
30 minutes to report to work
 
III.4
·
Absence Notification
 
XI
·
Accidental Death and Dismemberment Insurance
 
XIII.2
·
Appeal to the grievance procedure fifteen (15) days
 
I.5
·
Arbitration procedure
 
VII.3d
·
Automatic progression
 
III.3
·
Bail/compensation in connection with faithful discharge of duties
 
IX.5
·
Basis for advancement
 
VI.5
·
Bidding to higher pay classification Minimum $.25 increase
 
III.10A
·
Breaks
 
III.1
·
Breaks in seniority
 
VI.6
·
Call outs
 
II.2
·
Call out pay
 
III.4
·
“Change in Mode of Operation”
 
III.3
·
Child care exclusion
 
III.9
·
Classifications:  Job Description List
 
VI.6
·
Closed Shop
 
II.1
·
Collectors vacation pay rate
 
IV.8
·
Commercial and industrial service work
 
III.9
·
Company to furnish equipment and clothing
 
IX.2
·
Condition of employment
 
II.1
·
Confined during vacation due to sickness or injury
 
IV.11
·
Continuous seniority
 
VI.4
·
Contracting during layoff
 
VI.2
·
Coverage for coffee breaks, lunch, etc
 
III.11
·
Day off for father due to birth of child
 
V.8
·
Deduction of dues initiation fees
 
II.2
·
Discharge nor suspend without just cause
 
I.5
·
Disciplinary steps
 
I.5
·
Discrimination
 
XIX.2,3
·
Discussing matters of mutual concern
 
VII.3g.
·
Distribution of overtime
 
III.2
·
Dues Check-Off
 
II.2
·
Earned Rest Policy
 
XII.5
·
Emergency Call-Outs
 
III.4
·
Employees to whom this contract applies
 
I.2
·
Employees subpoenaed
 
IX.5
·
Essential functions
 
III.6b
·
Extension of probation
 
VI.1
·
Filling of vacancies and notice to Union
 
VI.6
·
First aid kits
 
IX.3
·
Floating Holidays - seven (7) day notice
 
V.7
·
Floating Holiday refusals
 
V.7

38

--------------------------------------------------------------------------------


·
Funeral Leave
 
XII.1.C
·
Grievance procedure
 
VII.3a.b.c
·
Grievances:  timely filing
 
I,5(New)
·
Holiday pay when work is performed outside regularly scheduled work week
 
V.5
·
Holiday pay (not working)
 
V.3
·
Holiday pay (when working)
 
V.4
·
Holiday occurs during vacation week
 
IV.10
·
Holidays observed
 
V.1.2
·
“Just Cause”
 
I.5
·
Layoff procedure - bumping rights
 
VI.2
·
Leave of absence
 
I.8
·
Life Insurance
 
XIII.2
·
“Loyalty” clause
 
I.2
·
Lunch
 
III.1
·
Management’s Rights
 
I.3
·
Mandatory Overtime
 
III.4a
·
Martin Luther King Day
 
V.7
·
Medical insurance premium contributions: Active employee rates
 
XIII.2
·
Medical insurance premium contributions: Pre-Medicare eligible employees
 
XIII.1
·
Member of the Union employed in any official capacity by the Union shall not
lose his/her seniority
 
I.9
·
Member of the Union acting in any official capacity
 
I.4
·
Military Service seniority, vacation pay
 
XII.4
·
Must obey request of supervisor unless unusual or extremely hazardous
 
X.3
·
Negotiating Committee
 
VII.2.
·
Negotiating w/rank & file employees – restriction
 
XVIII.2
·
Negotiations, grievances, and arbitrations
 
VII
·
No strike or lockout
 
VIII.1
·
No legal action without prior notice and opportunity to correct cause of
complaint
 
VIII.2
·
Non-discrimination
 
XIX
·
Normal work week
 
III.1
·
Not required to operate unsafe equipment
 
IX.4a
·
Not required to cross picket lines
 
X.1
·
Not required to perform work of striking employees
 
X.2
·
Notice of change of reporting time and place
 
III.8
·
Notification of absence from work
 
XI
·
Observance of Columbus Day – Independence Day
 
V.1.2
·
“Official Union Capacity”
 
I.4
·
On call pay
 
III.5
·
Overtime
 
III.2
·
Past practice clause
 
XVIII.1



39

--------------------------------------------------------------------------------


·
Pay rate/job classification changes
 
III.3
·
Performance reviews
 
III.3
·
Physician Letter
 
XII.1.C
·
Probationary employees
 
VI.1
·
Processing time from grievance to arbitration
 
VII.3f
·
Proficient performance
 
III.3
·
Protection of Rights
 
X
·
Red circling with 20 - 30 years of service
 
III.12
·
Regular employees
 
VI.1
·
Reporting unsafe equipment/vehicles
 
IX.4b
·
Requests for individual days
 
IV.9
·
Requests for vacation - by seniority
 
IV.9
·
Retiree Medical Insurance
 
XIII.1
·
Retirement
 
XIII
·
Retirement Plan
 
XIII.3
·
Revocation of drivers’ license
 
IX.4b
·
Rights and obligations of a steward
 
VII.1a
·
Safety Committee meeting time paid
 
IX.2
·
Safety Committee makeup
 
IX.1
·
Savings Plan – 401k
 
XIII.4
·
Scaffold Pay
 
XIV.1
·
Seniority
 
VI.1
·
Seniority:  Department List
 
VI.5
·
Seniority during leave of absence for union or Municipal Office
 
I.9
·
Seniority – breaks in time
 
VI.6
·
Seniority shall prevail for advancement and promotion
 
VI.5
·
Seniority does not apply to work assignments
 
VI.5
·
Seniority list to be made available to Union
 
VI.3
·
Shift differential
 
III.7
·
Shift change procedure by seniority
 
III.8
·
Shifts – 10 hour
 
III.1
·
Sickness, disability, and other allowed time
 
XII
·
Sickness, disability, physician letter
 
XII.I.C
·
Sickness & disability, ten (10) additional weeks for major illness
 
XII.2
·
Sixty (60) day preclusion from bidding
 
VI.6
·
Sleep (rest) time
 
XII.5
·
Stormy weather
 
III.6
·
Strikes & Lockouts:  restrictions
 
VIII.1
·
Subcontracting – allowed work
 
XV.2
·
Subcontracting -- restrictions
 
XV.1
·
Successor or assign
 
I.6
·
Sunday premium pay
 
III.8
·
Supervisors will not perform
 
I.2
·
Temporary assignment to lower classification
 
III.11
·
Temporary workers
 
II.1



40

--------------------------------------------------------------------------------


·
Temporary hiring
 
VI.1
·
Temporary assignment to higher classification
 
III.11
·
Temporary upgrade to Chief Distribution Fitter
 
III.11
·
Temporary filling of vacancy for twenty (20) days
 
VI.6
·
Temporary shift change three days notice
 
III.8
·
Ten (10) hour shifts
 
III.1
·
Ten (10) additional weeks for major illness
 
XII.1
·
Ten (10) day notice of shift changes
 
III.8
·
Right to hire, to suspend or discharge for proper cause
 
I.3
·
Time off – birth of child
 
V.8
·
Time off for Union business
 
I.7
·
Transfer, promote, demote
 
I.3
·
Transfer of employees - red circling with general increase
 
III.11
·
Transfers
 
III.11-A-B
·
Two and one-half times pay for emergency call on holiday
 
V.6
·
Two and one-half times pay beyond eight (8) hours on a holiday
 
V.4
·
Unable to perform functions or duties – red circling without general increases
 
III.11
·
Uniforms
 
XVI
·
Union seniority distribution
 
VI.5
·
Unreasonable delay (grievance response)
 
VII.3e
·
Unsafe equipment:  reporting/not operating
 
IX.4
·
Vacation staffing requirements
 
V.7
·
Vacations not extended beyond calendar year
 
IV.9
·
Weeks of sick time
 
XII.1
·
Workers compensation
 
IV.9
·
Workers compensation
 
XII.1.C
·
Workers Compensation, Social Security, Unemployment Insurance
 
IX.6


 
41

--------------------------------------------------------------------------------